Citation Nr: 0803414	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-11 891	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date earlier than March 17, 2004, 
for the award of service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
PTSD and assigned an effective date of March 17, 2004.  

In his substantive appeal to the Board, received in April 
2006, the veteran requested a hearing.  In a letter to VA 
dated in September 2006, the veteran withdrew his request for 
a personal hearing.  38 C.F.R. § 20.704(e).  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.  

Pursuant to a December 2007 motion and the Board's granting 
thereof in January 2008, this case has been advanced on the 
Board's docket under 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The August 1970 RO decision denied service connection for 
a nervous condition.  

3.  The veteran was notified of the August 1970 RO decision 
and did not appeal.

4.  A formal or informal claim for service connection for 
PTSD was not received prior to March 17, 2004.



CONCLUSIONS OF LAW

1.  The August 1970 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  The requirements for an effective date prior to March 17, 
2004, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim for 
service connection for PTSD, a letter dated in July 2004 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  Finally the letter informed him what 
information and evidence would be obtained by VA, namely, 
records like service medical records and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Although the July 2004 letter did not specifically include 
the additional elements delineated in Dingess/Hartman, the 
veteran was provided with this information along with the 
April 2006 supplemental statement of the case (SSOC).  
Additionally, the Board notes that the veteran filed a notice 
of disagreement (NOD) in February 2005 with the original 
grant of service connection for PTSD in the December 2004 RO 
decision.  The Board also notes that in the March 2006 
statement of the case (SOC) and the April 2006 SSOC, the RO 
discussed the requirements for establishing an earlier 
effective date for the award of service connection for PTSD.  
See also Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007) (holding that VA is not required to provide claimant 
with an additional VCAA notice after the filing of a Notice 
of Disagreement challenging the effective date of an award 
for benefits).

In summary, the Board finds that the evidence does not show, 
nor does the veteran or his representative contend, that any 
notification deficiencies have resulted in prejudice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
Additionally, although the veteran was not provided with 
notice of 38 C.F.R. § 3.156, the veteran's representative has 
shown actual knowledge of such in the August 2006 Form 646 
and December 2007 brief.  Sanders, No. 06-7001 (Fed. Cir. May 
16, 2007).  For the reasons discussed above, the Board finds 
that VA has fulfilled its duties to notify and assist the 
veteran to the extent necessary.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that March 
17, 2004, is the correct date for the grant of service 
connection for PTSD.  Although the veteran has alleged that 
he is entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.

The record revealed that the veteran filed a claim for 
service connection for a nervous condition that was received 
by VA in June 1970.  In an August 1970 RO decision, the 
veteran was denied service connection for a nervous condition 
because his service records did not show any treatment for a 
nervous disorder.  The veteran was notified of that decision 
in an August 1970 letter as well as his appellate rights in 
the attachment Form 21-4107.  

In June 1971, VA received a VA treatment record which 
indicated that the veteran was hospitalized for alcoholism 
and depressive psychosis in May 1971.  In October 1973, the 
veteran filed a claim for pension which was denied in 
December 1973 because the veteran did not have the requisite 
service.  

In March 2004, the veteran filed a claim for service 
connection for sexual trauma and was granted service 
connection for PTSD in a December 2004 RO decision.  The 
relevant evidence of record at the time of that decision 
consisted of the veteran's service medical records, records 
from the U.S. Army Criminal Investigation Command (USACIDC) 
Report of Investigation (ROI) received by VA in March 2004 
along with the veteran's claim for service connection, and 
the October 2004 VA PTSD examination.  In a February 2005 
NOD, the veteran disagreed with the effective date assigned 
by the RO in its December 2004 decision.

In the August 2006 Form 646 and December 2007 brief, the 
veteran's representative asserted that the effective date of 
the grant of service connection for PTSD should go back to 
the date of the claim for a nervous condition filed in 1970.  
In this regard, it was argued that the veteran supplied 
additional evidence in the form of the May 1971 VA record of 
hospitalization in compliance with the August 1970 denial 
letter that the RO failed to consider.  Further, the RO 
failed to notify the veteran of the additional evidence 
necessary to prove his claim, provide him a decision so he 
could appeal or resubmit additional evidence, or provide its 
reasons or bases so he could appropriately respond.  
Consequently, the veteran's representative contended that the 
August 1970 decision is not final.  Additionally, the 
veteran's representative argued that the May 1971 VA record 
was submitted prior to the expiration of the appeal period 
and therefore constituted new and material evidence pursuant 
to 38 C.F.R. § 3.156(b).  The veteran's representative also 
asserted that the records from the USACIDC required VA to 
reopen and re-evaluate the August 1970 RO decision pursuant 
to 38 C.F.R. § 3.156(c).  

Despite the veteran's representative's arguments, the 
evidence demonstrates that the veteran did not file a claim 
for sexual trauma (PTSD) until March 2004.  The May 1971 VA 
treatment record received by VA in June 1971 cannot be 
construed as a claim for PTSD.  An application must indicate 
an intent to apply for benefits, or contain words indicating 
a determination of entitlement, or evidence of a belief in 
entitlement to a benefit.  See 38 C.F.R. §§ 3.155, 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3rd 1351 (Fed. Cir. 
1999).  The 1971 treatment record merely reflected that the 
veteran was hospitalized for alcoholism and depressive 
psychosis which were not related to the veteran's period of 
service.  As such, the Board finds that the veteran did not 
express an intent to file a claim for PTSD in 1971.  38 
C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 
34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 
(1993).  

Additionally, the Board finds that the August 1970 RO 
decision is final because the veteran did not perfect an 
appeal.  The veteran did not file a NOD with that decision.  
38 C.F.R. § 20.201.  To the extent that the veteran's 
representative is claiming that the filing of the May 1971 VA 
treatment entry extended the appeal period, the Board must 
emphasis that the filing of additional evidence does not 
extend the time limit for an appeal.  38 C.F.R. § 20.304.  
Further, the May 1971 record cannot be construed as a NOD 
with the August 1970 decision because nothing in that 
document expresses disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201.  As such, 
the August 1970 decision is final.  38 C.F.R. §§ 20.302, 
20.1103.  

Regarding the contention that the submission of the records 
from USACIDC in March 2004 required VA to reconsider the 
claim for a nervous condition filed in 1970 pursuant to 
38 C.F.R. § 3.156(c)(1), the Board finds that the evidence of 
record does not support this argument.  The Board notes that 
38 C.F.R. § 3.156(c)(2) indicates that paragraph (c)(1) does 
not apply to situations where the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records from the respective service department or any other 
official source when the claim was originally decided.  The 
Board finds it significant that the veteran did not indicate 
that he had a sexual trauma until March 2004.  The veteran 
did not mention sexual trauma in his June 1970 claim for a 
nervous condition.  In a March 1980 VA treatment entry, the 
veteran reported that he had a traumatic situation in the 
military for which he sought psychiatric treatment.  The 
treatment provider referred him to VA to file a claim.  
However, as noted above, no claim was filed for sexual trauma 
until March 2004.  Importantly, the March 1980 treatment 
entry did not elaborate as to the nature of the traumatic 
situation at that time.  In a September 2005 letter, the 
veteran's VA treatment provider indicated that the veteran 
did not discuss that event until he sought treatment two 
years prior.  As such, the Board concludes that the veteran 
did not provide sufficient information to prompt VA to 
request records relevant to the sexual assault until March 
2004, and, consequently, VA was not required to revaluate the 
August 1970 claim.  38 C.F.R. § 3.156(c)(2).
Moreover, the veteran's request in March 2004 for service 
connection for sexual trauma, characterized as PTSD, 
constituted a completely new claim as service connection had 
never been considered on this basis.  Cf. Ephraim v. Brown, 
82 F.3d 399, 401-402 (Fed. Cir. 1996).  Further, the first 
diagnosis of PTSD was in the October 2004 VA examination.  
Prior to March 17, 2004, there was no document received by 
the RO that could be construed as a formal or informal 
application for PTSD.  Therefore, the effective date of the 
grant can only be either the date of receipt of the new claim 
on March 17, 2004, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  Here, the later of 
the two events is the date of receipt of the new claim on 
March 17, 2004.  Therefore, an earlier effective date is not 
warranted.  The Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date prior 
to March 17, 2004, for the grant of service connection for 
PTSD.


ORDER

Entitlement to an effective date earlier than March 17, 2004, 
for the award of service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


